TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00404-CR


Kenneth Burkhalter, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 960478, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due December 1, 2003.  Appellant's appointed
attorney, Mr. William M. Hines, did not respond to this Court's notice that the brief was overdue. 
Therefore, on February 6, 2004, the Court ordered counsel to tender a brief for filing no later than
March 5, 2004.  Counsel did not tender a brief as ordered.  Instead, he filed a motion for extension
of time stating that appellant did not wish to pursue the appeal and promising that a proper motion
to dismiss would be filed by March 19, 2004.  Neither a brief nor a motion to dismiss has been
received.
The motion for extension of time filed March 5, 2004, is dismissed.  The district court
is ordered to conduct a hearing to determine whether appellant wishes to pursue this appeal and, if
he does, whether counsel has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations.  If appellant wishes to pursue the appeal but
present counsel is not prepared to fulfill his duties in a timely fashion, the court shall appoint
substitute counsel who will effectively represent appellant on appeal.  A record from this hearing,
including copies of all findings and orders and a transcription of the court reporter's notes, shall be
forwarded to the Clerk of this Court for filing as a supplemental record no later than May 5, 2004. 
Rule 38.8(b)(3).
It is ordered April 8, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish